DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of November 21, 2022, to the non-final action mailed June 15, 2022, has been entered. Claims 1, 9, 10, 20, and 32 have been amended, claims 2, 21-24, and 26 have been cancelled, and no claims have been newly added.  Claims 1, 3-20, 25, and 27-32 are pending and under current examination.  

Withdrawn Claim Objections 
Claims 9, 10, and 32 were objected to in the previous Office action mailed June 15, 2022, because of the following informalities: Claim 9, 10, and 32 employ the acronyms for "SAZ', "SAP", "SG", and/or '"SS”. The terms should be identified by its full name followed by acronyms at its recitation in the text of the base claim.  Applicants’ amendment to claims 9, 10, and 32 renders the objection moot.  Applicants have amended claims 9, 10, and 32 to identify the acronyms by their full names.  Accordingly, the objection is hereby withdrawn. 

Response & Maintained Claim Rejection - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3-20, 25, and 27- 32 remain rejected, in modified form under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 20180085307; Pub. Date: March 29, 2018) for reasons of record.
	Regarding claims 1, 3-20, 25, and 27-32 Sawhney discloses the use of hydrogel for delivering active ingredients to the eye. See Para [0002]. The release over time is taught in Para [0003]. The placement of hydrogel in the iridocorneal angle is taught in Para [0007] and [0008]. The active agents being disposed in a biodegradable microparticles, such as PLGA. See Para [0027] and [0029]. The use of polyethylene glycol as a family of hydrophilic nonionic polymers are used to form the preferred hydrogel structures. See Para [0032]. The use of an anesthetic, such as bupivacaine is taught in Para [0127]. Sawhney teaches that the depot of the example 1, comprises the active ingredient travoprost; PLA microparticles containing encapsulated travoprost; and the inactive delivery platform, a polyethylene glycol covalently crosslinked matrix conjugated with fluorescein. Sawhney additionally discloses deposits wherein the hydrogel is made from the specific components of 4a20k PEG and 8a20K PEG NH2 ([0096] Table). The hydrogel was made from 8-armed, wherein the precursors include PEG-SAZ [0073], [0092], with a molecular weight range explicitly contemplated between 5,000 and 35,000 [0075]. The depot was formulated to deliver travoprost polyethylene glycol terminated in succinimidyl adipate combined with trilysine. The depot was formulated to deliver travoprost in a sustained release manner for approximately 100 days. See Para [0040]. The treatment of ocular conditions is taught in Para [0024]. Table one teaches the use of polyethylene glycol, SAP in combination with poly (DL-lactide), NHS Fluorescein and trilysine acetate.

	 Although, Sawhney teaches the use of travoprost in the examples, Sawhney discloses various therapeutic agents that can be used in the (ocular composite depot) including bupivacaine ([0118] and [00127]).    Sawhney further discloses wherein the composite depot is made from the claimed components of 4 and 8 arm PEG SS, SG, SAP and SAZ with a molecular weight  between 15 to 20K  8a20K PEG NH2 ([0096] Table). The matrix being formed by covalently crosslinking one or more multiple-arm polyethylene glycol precursors, which are hydrolytically degradable to be multiple-arm polyethylene glycol molecules with arms that terminate in hydroxyl or carbonyl end group. See Claim 21.
	With respect to the claim language of the composition being adapted to deliver the anesthetic to the eye in a sustained manner for a period of about 12 hours or longer wherein after ocular administration, the hydrogel composition comprises a clearance zone that is devoid of the undissolved bupivacaine  prior to release of bupivacaine  and wherein the size of the clearance zone increases as a function of the amount of anesthetic release,  and wherein the bupivacaine is present in the tear fluid for at least five days after ocular 
administration, Sawheney, teaches, as fully set forth above, the instantly claimed hydrogel composition with the instantly claimed anesthetic to achieve a sustained release profile of approximately 100 days. See Para [0040] and therefore the hydrogel composition of Sawheney is adapted to deliver the anesthetic to the eye in a sustained manner for a period of about 12 hours or longer.  Moreover, the instant specification discloses that upon ocular administration the drug gradually diffuses out of the hydrogel creating a “zone clearance”  devoid of undissolved anesthetic (Fig 1A and Fig 1B).  As Sawheney discloses the instantly claimed hydrogel and drug, placed into the same environment, it would be expected that diffusion would occur to create the same type of “zone clearance” and release profile as described in the instant specification and as claimed.  “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	With respect to the newly added claim language “wherein the hydrogel implant is fully degraded following at least 90% release of the anesthetic” this is a property of the implant in terms of release profile and degradation rate.  As Sawheney discloses the instantly claimed hydrogel and drug, specifically, the polymer network of of 4 and 8 arm PEG SS, SG, SAP and SAZ with a molecular weight  between 15 to 20K  8a20K PEG NH2 ([0096] Table); wherein the polymer network matrix is formed by covalently crosslinking one or more multiple-arm polyethylene glycol precursors, which are hydrolytically degradable to be multiple-arm polyethylene glycol molecules with arms that terminate in hydroxyl or carbonyl end group (claim 21) and wherein the hydrogel releases anesthetic, such as bupivacaine [0127] as fully set forth above, the hydrogel of Sawheney would be expected to fully degraded following at least 90% release of the anesthetic.  “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Moreover, the instant claims do not limit the environment in which the hydrogel degradation or anesthetic release take place.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

 	It would have been obvious to a person skilled in the art to use the exact arms for polyethylene glycol unit, motivated by the teachings of Sawhney, which teaches multiple arms for PEG unit in the polymer network. The substitution of bupivacaine for travoprost would have been obvious to a person skilled in the art, considering that Sawhney teaches the use of bupivacaine in the biodegradable hydrogel composition.  The use of amorphous or crystalline polymer forms is taught in Para [0099]. The sustained release manner for the period of hundred days is also taught by Sawheny.  The intracanalicular and fornix administration is taught in Para [0147].  The hydrogel being fully degraded is taught in Para [0036], [0037], [0042] and claims 2 and 7. The determination of the period the bupivacaine will be delivered to the eye is considered to be within the skill of the artisan in the absence of evidence to the contrary.
	
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing, they are addressed as followed:
	Applicant traverses the 103 type rejection arguing that Sawhney fails to teach bupivacaine as the anesthetic wherein inter alia said composition is adapted to deliver the bupivacine to the eye in a sustained manner for a period of about 12 hours or longer, wherein the hydrogel implant is fully degraded following at least 90% release of the bupivacaine whereinafter ocular administration, the hydrogel composition comprises a clearance zone that is devoid of undissolved bupivacaine prior to release of the bupivacaine, wherein the size of the clearance zone increases as a function of the amount of bupivacaine release, and wherein the bupivacaine is present in the tear fluid for at least five days after ocular administration.  The fact that the claimed species or subgenus is encompassed by prior art genus is not sufficient by itself to establish a prima facie case of obviousness”.  A finite number of identified predictable solutions needed to support an inference of obviousness.  Sawhney discloses numerus possible therapeutic agents and not a small finite number of alternatives as Sawhney lists a laundry  list covering 16 paragraphs.  It is unclear as to why one could simply substitute one drug for another.  To establish inherency, the property must necessarily flow from the teaching, and therefore the art must teach the same composition.  The Office has improperly relied on hindsight reconstruction to modify the teachings of Sawhney to achieve the present claims as the motivation to substitute Sawhney comes form Applicant’s own claim and application.


	Applicant’s argument has been fully considered, but not found persuasive.  The instant claims are directed towards a biodegradable ocular hydrogel compositions comprising  a polymer network and bupivacaine wherein base claim 1 has been amended to recite the degradation and release profile of the ocular hydrogel.   Applicant has essentially argued that by adding one or more properties of a specific compositing the claim would not be obvious even though the prior art of record discloses the use of hydrogel for delivering active ingredients over time to the eye ([0002] and [0003]), wherein the hydrogel is made from the specific components of 4a20k PEG and 8a20K PEG NH2 ([0096] Table). The hydrogel was made from 8-armed, wherein the precursors include PEG-SAZ [0073], [0092], with a molecular weight range explicitly contemplated between 5,000 and 35,000 [0075].  In Table one Sawhney discloses the specific combination of of polyethylene glycol, SAP with poly (DL-lactide), NHS Fluorescein and trilysine acetate.  Finally, Sawhney discloses therapeutic agents to be used in the (ocular composite depot) including bupivacaine the instantly claimed ([0118] and [00127]).  Sawhney clearly identified the instantly claimed active agent in a list that could be used in the hydrogel.  Applicant has provided no reason as to why one of ordinary skill would not use the active disclosed by Sawhney, but has rather argued that Sawhney discloses multiple agents that can be used in the hydrogel.  Applicant has not provided any evidence as to any one of the active agents disclosed by Sawhney for use in a degradable hydrogel would not have been equally obvious in light of Sawheny providing a list that of actives that can be used in the disclosed hydrogel.
	With respect to Applicant’s argument that [t]he fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness." MPEP § 2144.08(I), (II) (citing In re Baird, 16 F.3d 380, 382 (Fed. Cir. 1994)), the examiner believes this argument is misplaced.  Sawhney discloses the specific species of bupivacaine, which is not analogous to the case law which Applicant has cited.  The case law applies when the prior art discloses a genus as to whether the species is obvious, in the present case Sawhney discloses the identical species of active agent that is instantly claimed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case Sawhney clearly discloses the use of hydrogel for delivering active ingredients over time to the eye. ([0002] and [0003]), wherein the hydrogel is made from the specific components of 4a20k PEG and 8a20K PEG NH2 ([0096] Table). The hydrogel was made from 8-armed, wherein the precursors include PEG-SAZ [0073], [0092], with a molecular weight range explicitly contemplated between 5,000 and 35,000 [0075].  In Table one Sawhney discloses the specific combination of of polyethylene glycol, SAP with poly (DL-lactide), NHS Fluorescein and trilysine acetate.  Finally, Sawhney discloses therapeutic agents to be used in the (ocular composite depot) including bupivacaine the instantly claimed ([0118] and [00127]).  Sawhney clearly identified the instantly claimed active agent in a list that could be used in the hydrogel.  Picking any of the drugs disclosed by Sawney that can be used in his hydrogel would have been equally obvious.
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617